Citation Nr: 0116707	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  01-01 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether the in-home attendant fee paid to the caregiver of 
the veteran's spouse may be considered as a deductible 
medical expense in computing the veteran's countable income 
for the purpose of entitlement to non-service-connected 
pension benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO decision which denied the 
veteran's claim for non-service-connected pension benefits on 
the basis that the veteran's annual countable income exceeded 
the maximum annual rate of income allowed by law for payment 
of VA pension benefits.  The veteran appeals the RO's related 
holding that the in-home attendant fee paid to the caregiver 
of the veteran's spouse may not be considered as a deductible 
medical expense in computing the veteran's countable income 
for the purpose of entitlement to non-service-connected 
pension benefits.


FINDINGS OF FACT

1.  The veteran's spouse cannot be rated for aid and 
attendance or housebound benefits because spouses of living 
veterans are not included among those for whom aid and 
attendance and housebound benefits may be provided under the 
law.

2.  Expenses paid to an in-home attendant for the spouse of a 
living veteran may only be considered a "medical expense" 
and excluded from countable income for pension purposes if 
the attendant is a health professional licensed by the state.

3.  The spouse's attendant in this case is not a licensed 
health professional.


CONCLUSION OF LAW

The in-home attendant fee paid to the caregiver of the 
veteran's spouse may not be considered as a deductible 
medical expense in computing the veteran's countable income 
for the purpose of entitlement to non-service-connected 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.351 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The RO received the veteran's claim for non-service-connected 
pension benefits in May 2000.  Along with his claim, the 
veteran submitted certain documents including a letter, dated 
in May 2000, from Jack Turken, M.D., who stated that the 
veteran's wife had been his patient for many years and that 
her condition was status post CVA (cerebral vascular 
accident) with right hemiparesis as well as a history of 
atrial fibrillation and intermittent hypotension.  Dr. Turken 
further stated that the veteran's wife was confined to a 
wheelchair and therefore required constant attendants for 
assistance with all activities of daily living and that her 
health care provider regularly reported to Dr. Turken's 
office any changes in her status.

In addition to Dr. Turken's letter, the veteran also 
submitted with his claim a letter from his wife's patient 
care provider, [redacted], who stated that she had been 
providing home care services for the veteran's wife since 
1998 and that these services included bathing and dressing 
her, assisting her in the bathroom, assisting with meals and 
medication, and assisting with wheelchair activities 
including driving her to doctor, dentist, and therapy 
appointments.  Ms. [redacted] stated that for these services she 
received $210.00 weekly.

In a June 2000 rating decision, the RO adjudicated the 
veteran's claim for non-service-connected pension benefits 
and concluded that he was permanently and totally disabled.  
However, in the June 2000 letter of notification of the 
rating decision, the RO informed the veteran that his claim 
for pension could not be approved because his annual 
countable income of $15,570.00 exceeded the maximum annual 
rate of income of $11,773.00 allowed by law for payment of VA 
pension benefits for a veteran with one dependent.  The RO 
also informed the veteran that it could not count the medical 
expenses declared by the veteran in his application for the 
purpose of reducing the amount of his annual countable 
income.  Specifically, the RO stated that it could not count 
$10,920.00 for home care for the veteran's spouse because aid 
and attendance benefits are not available for spouses on the 
pension program.

In July 2000, the RO received the veteran's notice of 
disagreement with its denial of his claim.

In December 2000, the veteran submitted photocopies of a 
diploma for a "Patient Care Technician" and a certificate 
of "Completion in Home Health Care" issued to his wife's 
home attendant by the National School of Technology, Miami, 
Florida.  

The RO issued a statement of the case in December 2000 in 
which it continued the denial of the claim for pension on the 
basis that the in-home attendant fee could not be considered 
as a deductible medical expense for the purpose of 
entitlement to non-service-connected disability pension 
because, in the case of a disabled person whom the VA has not 
rated as housebound or in need of aid and attendance, the VA 
may allow expenses paid to an in-home attendant only if such 
attendant is licensed by the state to furnish health care 
service.  The RO noted that, although VA regulations provided 
aid and attendance and housebound benefits for veterans and 
surviving spouses of veterans, there was no provision in the 
law to provide those benefits for a dependent spouse of the 
veteran.

The veteran perfected his appeal to the Board by submitting a 
substantive appeal in January 2001 in which he stated that he 
was told that if he could show that his wife was being cared 
for by a "licensed healthcare aide" his application would 
be given further consideration.  Therefore, he sent in the 
aide's diploma and certificate from the National School of 
Technology.  He stated that he then received notice from the 
VA that "this was not acceptable because the aide did not 
have a state license."  The veteran claimed that aides of 
any sort do not get a state license but that the schools that 
they graduate from are licensed by the state.  He requested 
that his application for benefits be reconsidered "on the 
basis that there is no such thing as a state licensed 
healthcare aide."

Analysis.

The file shows that all evidence relevant to the veteran's 
claim has been properly developed, and no further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The veteran seeks VA non-service-connected pension benefits.  
Some of the requirements for pension are qualifying active 
military service (generally 90 days or more) during a period 
of war and being permanently and totally disabled; the 
veteran meets these requirements.  The present case involves 
income eligibility for pension.  Income eligibility for 
pension, and the amount of any pension payable is determined 
by subtracting the veteran's countable annual income from the 
maximum annual pension rate.  In determining the veteran's 
countable annual income, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3. 3.23, 3.271, 
3.272.  

Unreimbursed medical expenses will be excluded (i.e., 
deducted) from a veteran's income when all of the following 
requirements are met:  (i) they were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 
12-month annualization period in which the medical expenses 
were paid.  38 C.F.R. § 3.272(g).

According to a VA General Counsel's opinion of May 3, 1985, 
the costs of goods or services prescribed or supervised by a 
health-care professional, furnished in connection with the 
prevention of disease or the cure or alleviation of disease 
or injury, whether provided by a trained health care 
professional or not, can be considered a "medical expense" 
for the purposes of 38 C.F.R. § 3.272(g) to the extent that 
they would not have been incurred but for the condition of 
the individual's health or exceed costs that would otherwise 
have been incurred in connection with the normal routines of 
daily living.  While shopping, house-cleaning, cooking, and 
washing clothes would seem to be examples of activities that 
would need to be carried out regardless of the condition of 
the individual's health, such services as administering 
medicine, dressing bed sores, and assisting with physical 
therapy would seem to fall within the parameters of 
"medical" services.

If the disabled person has been rated housebound or in need 
of aid and attendance by the VA, all fees paid to an in-home 
attendant may be considered a "medical expense" and 
excluded from countable income for pension purposes as long 
as the attendant provides some medical or nursing services 
for the disabled person.  The attendant does not have to be a 
licensed health professional.  Veterans Benefits 
Administration Manual M21-1, Part IV, section 16.31(b)(2)(a).  
However, if the disabled person has not been rated housebound 
or in need of aid and attendance by the VA, expenses paid to 
an in-home attendant may only be considered a "medical 
expense" and excluded from countable income for pension 
purposes if the attendant is a licensed health professional.  
M21-1, Part IV, 16.31(b)(2)(b).  The term "licensed health 
professional" refers to an individual licensed to furnish 
health services by the state in which the services are 
provided such as registered nurses, licensed vocational 
nurses, and licensed practical nurses.

The law provides that aid and attendance and housebound 
benefits may be considered for certain individuals including 
veterans and the surviving spouses of deceased veterans.  
38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.23, 3.351.  
However, the spouses of living veterans are not included 
among those for whom aid and attendance and housebound 
benefits may be provided.  Because the veteran's spouse 
cannot be rated for aid and attendance or housebound 
benefits, expenses paid to an in-home attendant may only be 
considered a "medical expense" and excluded from countable 
income for pension purposes if the attendant is a licensed 
health professional.  M21-1, Part IV, 16.31(b)(2)(b).  
Because the spouse's attendant in this case is not a licensed 
health professional, expenses paid to the attendant may not 
be considered a "medical expense" and excluded from 
countable income for pension purposes.  Without such claimed 
medical expense deduction, it is clear the veteran does not 
meet the income-eligibility test for pension.  Accordingly, 
the appeal for pension benefits must be denied.


ORDER

The in-home attendant fee paid to the caregiver of the 
veteran's spouse may not be considered as a deductible 
medical expense in computing the veteran's countable income 
for the purpose of his entitlement to non-service-connected 
pension benefits; the appeal is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

